Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-8 and 10 are allowed.
	The examiner’s reasons for independent claims 1 and 8 and their respective dependent claims are of record in the May 11, 2021 Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakajima et al. (US Pub # 2015/0014687), Li et al. (US Pub # 2019/0259327), Araki (US Pub # 2018/0294709), Park et al. (U.S. Pub # 2017/0354004), Nagase (U.S. Pub# 2016/0352320), Akama et al. (U.S. Pub # 2016/0352316), Nakajima (U.S. Pub # 2015/0014687), Matsuzaki et al. (US Pat # 6,307,236), Yoshida et al.  (U.S. Pub # 2013/0193507), Kajigaya et al. (U.S. Pub # 2011/0063892) and Hamada (U.S. Pub # 2013/0064000).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 1 and 8 as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896